Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 recites a storage system in which a plurality of virtual volumes obtained by replicating a master virtual volume are provided to each of a plurality of virtual machines of a physical server, respectively, the storage system comprising: 
a first processor coupled to a first memory; 
a second processor coupled to a second memory, 
wherein the first memory stores instructions that when executed by the first processor configure the first processor to: 
configure a continuous scan generation from the plurality of virtual volumes, the continuous scan generation including a first generation which includes respective difference amounts for each of the plurality of virtual volumes in a zeroth generation, and the plurality of virtual volumes storing duplicated data that is duplicated and stored between the plurality of virtual volumes, 
select one or more of the virtual volumes to be placed into at least two different scan groups based on a duplication rate of the plurality of virtual volumes included in the continuous scan generation, the duplication rate indicating the retention rate of the duplicated data between the virtual volumes, 
create replicas for the respective virtual volumes having the greatest difference amounts for each of the at least two different scan groups, 
wherein the second memory stores instructions that when executed by the second processor configure the second processor to: 
scan the created replicas for viruses, and 


When considering claim 1 as a whole, the prior art of record does not teach the limitations: a first processor coupled to a first memory; a second processor coupled to a second memory, wherein the first memory stores instructions that when executed by the first processor configure the first processor to: configure a continuous scan generation from the plurality of virtual volumes, the continuous scan generation including a first generation which includes respective difference amounts for each of the plurality of virtual volumes in a zeroth generation, and the plurality of virtual volumes storing duplicated data that is duplicated and stored between the plurality of virtual volumes, select one or more of the virtual volumes to be placed into at least two different scan groups based on a duplication rate of the plurality of virtual volumes included in the continuous scan generation, the duplication rate indicating the retention rate of the duplicated data between the virtual volumes,  create replicas for the respective virtual volumes having the greatest difference amounts for each of the at least two different scan groups, wherein the second memory stores instructions that when executed by the second processor configure the second processor to: scan the created replicas for viruses, and wherein the first memory stores instructions that when executed by the first processor configure the first processor to, upon determining at least one of the replicas is infected with a virus,  the virtual volumes belonging to the scan group of the at least one replica from the physical server.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claim 7, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136